Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00878-CV



PATRICIA BURKS, Appellant

V.

TEXAS WORK FORCE COMMISSION AND SARA LEE FOOD SERVICE,
Appellee



On Appeal from the County Civil Court at Law No. 4
 Harris County, Texas
Trial Court Cause No. 896551



MEMORANDUM OPINION	Appellant, Patricia Burks, has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.